DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment to the claims was received on 12/29/2021. Claim 8, 14, and 17-20 are amended, and no new claims have been added. Applicant states in their remarks that “Applicant has cancelled claims 7 and 12. Claim 10 has amended to correct a typographical error”. However, the claim set received on 12/29/2021 has claims 7 and 12 still present as “original” and not cancelled, and claim 10 remains non-amended as “original”. Currently, claims 1-20 are pending and are being examined.
Claim Objections
Claims 8 and 18 is objected to because of the following informalities:  
Regarding claim 8, in line 3, “and the amino acid of the hydrophilic polypeptides” should read –and an amino acid of the hydrophilic polypeptides-.
  Regarding claim 18, in line 5, “connecting part” should read as –connecting pipe- for the purposes of maintaining consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180263900).
Regarding claim 1, Kim discloses an eye wearing device (abstract), comprising: a body (fig. 2, body 1) having a first surface (see annotated figure below), a second surface (see annotated figure 2 below), a center (see annotated figure 2 below), a first outer edge of the first surface (see annotated figure 2 below), and a second outer edge of the second surface (see annotated figure 2 below), at least one reservoir (fig. 3, cavity 112 with nanoparticle 2), arranged in the body and configured to load a drug (fig. 3, nanoparticle 2), and at least one microchannel (fig. 3, cavity opening 111), arranged close to the first outer edge of the first surface and the second outer edge of the second surface (fig. 3, cavity opening 111 close to outer edge near closing part 3), wherein one end of the microchannel is connected to the reservoir so as to fill the drug into the reservoir (fig. 3, first cavity 111 going into second  cavity 112) and the other end of the microchannel is an opening 3 facing an edge of the eye wearing device (fig. 4(a) shows the middle portion 12 of the body 1. The opening containing the closing part is facing the edge of the middle layer, see annotated fig. 4(a) below. Further, as closing part 3 has a state in which it opens up via biodegradation, it can be interpreted as an opening, see paragraph 0034), and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to have an average curvature radius of 6 mm to 15 mm for the purpose of providing a suitable scale for the use of the device as a contact lens and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently with the claimed curvature radius range, since 

    PNG
    media_image1.png
    346
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    746
    media_image2.png
    Greyscale

Regarding claim 2, Kim discloses substantially the device as claimed in claim 1, but is silent to wherein the reservoir has a width of 30 μm to 5 mm, a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to have the claimed dimensions for the reservoir and microchannel for the purpose of providing a suitable size of the reservoir and microchannels for the use of the device within a contact lens since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently if the reservoir and microchannel adopted the dimensions disclosed in claim 2, since the device would still need to fit on to a user’s eye in both the prior art and the instant application. Further, applicant places no criticality on the range claimed by giving a variety of ranges that these values could be (see paragraph 0025 and 0026).
Regarding claim 3, Kim discloses substantially the device disclosed in claim 1, but fails to teach wherein a diameter of the eye wearing device is 12 mm to 20 mm, and an average thickness of the eye wearing device is 20 μm to 400 μm.

Regarding claim 5, Kim discloses substantially the device disclosed in claim 1, but fails to teach wherein a diameter of one end of the microchannel connected to the reservoir is 10 μm to 200 μm, and a diameter of another end of the microchannel in contact with the cornea and/or the sclera is 40 μm to 300 μm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to the two ends of the microchannel have these dimensions for the purpose of providing .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as in claim 1 in view of Marmo (US 20020021409).
Regarding claim 4, Kim discloses substantially the device disclosed in claim 1, but fails to teach wherein a diameter of the microchannel is gradually reduced from the edge of the eye wearing device to the reservoir. 
However, Marmo teaches a contact lens with microchannels (abstract) wherein a diameter of the microchannel (fig. 2, microchannels 30 is gradually reduced from the edge of the eye wearing device to the reservoir (paragraph 
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to modify the microchannels disclosed in Kim by gradually reducing the diameter of the microchannels from the edge of the eye wearing device to the reservoir, as taught by Marmo, for the purpose of providing a suitable structure to allow for effective fluid transfer without substantially affecting the optical zone’s functionality (see Marmo, paragraph 0061, “It should be noted that the relatively long microchannels 230' are tapered substantially as described above with regard to the microchannels 30 so that the portion of these relatively long microchannels located in the optical zone 218 are relatively narrow and relatively shallow. Such narrow and shallow configuration of such microchannels in the optical zone 218 provides for effective tear fluid transfer without substantially detrimentally affecting the optical zone functioning of lens 210.”).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of de Juan Jr. (US 8864306).
Regarding claim 6, Kim discloses substantially the device disclosed in claim 1, but fails to teach wherein a lubricating material is coated on a surface of the eye wearing device. 

It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Kim to have a lubricating material, as taught by de Juan Jr, for the purpose of providing a suitably smooth surface for the first surface of the device, for example to lubricate the eye when the patient blinks (see de Juan Jr., col. 11, lines 51-56).
Regarding claim 7, Kim, as modified by de Juan Jr., disclose that the lubricating material comprises polyethylene glycol (see de Juan Jr., col. 11, lines 66-67, col. 12, lines 1-2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and de Juan Jr. as applied to claim 7 above, and further in view of Mori (EP 2666484B1).
Regarding claim 8, Kim, as modified by de Juan Jr., disclose substantially the device disclosed in claim 7, but fails to teach that the lubricating material further comprises hydrophilic polypeptides, and the amino acid of the hydrophilic polypeptides is in an amount of 75% or more by weight of the hydrophilic polypeptides is selected from a group consisting aspartic acid, glutamic acid, histidine, lysine, asparagine, glutamine, arginine, serine, threonine, and tyrosine. 
However, Mori discloses a coating for a contact lens (abstract) with hydroxypropylmethylcellulose (HPMC) and an amino acid polylysine (paragraph 0009). Mori only discloses the singular amino acid in the solution, so 75% or more by weight of the hydrophilic polypeptides is selected from said group.
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peyman (US 20030093066).
Regarding claim 9, Kim discloses substantially the device in claim 1, and further discloses that the body of the device is made of a material used for manufacturing a contact lens in the related art (see Kim, paragraph 0035), but fails to explicitly teach that the material comprises bio-derived polymers, non-bio-derived polymers, or a combination thereof. 
However, Peyman teaches an ocular implant (abstract) formed from synthetic polymers (such as polyvinylpylidine) or organic material (such as collagen) or a combination thereof (see Peyman, paragraph 0054).
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to have the body of the invention disclosed in Kim to be made of bio-derived polymers, non-bio-derived polymers, or a combination thereof, as taught by Peyman, for the purpose of providing a suitable material for the use of the device near the eye of a user, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Kim, as modified by Peyman, disclose that the bio-derived polymers comprise of collagen (see Peyman, paragraph 0054).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Peyman as applied to claim 9 above, and in further view of Ivani (US 3900250).
Regarding claim 11, Kim, as modified by Peyman, disclose substantially the device disclosed in claim 9, but fails to teach that the non-bio-derived polymers comprise polyethylene glycol (PEG), propylene glycol diacrylate (PPGDA), polydimethylsiloxane (PDMS), poly(methyl methacrylate) (PMMA), poly(hydroxyethyl methacrylate) (PHEMA) or a combination thereof. 
	However, Ivani teaches a contact lens (abstract), wherein polymethyl methacrylate is known in the art for contact lenses (col. 2, lines 35-39).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Kim, as modified by Peyman, have the non-bio-derived polymer comprise a material from the group disclosed in claim 11, as taught by Ivani, for the purpose of providing a suitable material that possess optical transparency (see Ivani, col. 2, lines 35-39, “Cellulose butyrate further possess optical transparencies having a degree of clarity similar to that of… presently used polymethyl-methacrylate material employed for contact lenses), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 12-16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pankow (WO 9415729).
Regarding claim 12, the term “for loading the eye wearing device” is interpreted as the storage package being capable of storing the eye wearing device. Kim discloses substantially the device disclosed in claim 1, but fails to teach a package for loading the eye wearing device. 
	However, Pankow teaches a storage package meant for loading the eye wearing device (abstract, fig. 1, apparatus 10).
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Kim to have a package for loading the eye wearing device for the purposes of providing a suitable storage means for the contact lens and to maintain the lenses in a wetted condition (see Pankow, pg. 4, lines 2-5).
Regarding claim 13, Pankow, discloses a package comprising a hard packaging clamp (fig. 6a, left container 11), and the hard packaging clamp comprises: a base (fig. 6a, top portion 22), wherein a protrusion (fig. 6a, convex surface 31) and at least one ditch (fig. 6a, recess 23) are arranged on the base, the protrusion connected to the ditch (fig. 6a, recess 23 and protrusion 31) and the protrusion is configured to place the eye packaging device (fig. 6a, lens 27), and the ditch has an injection opening (fig. 4, recess 23) for injection of the drug, and a top cover (fig. 6a, bottom portion 20), having a recessed part (see annotated figure 6A of Pankow below), wherein the shape and the position of the 
Regarding claim 14, Pankow, discloses an eye wearing package wherein the eye wearing device is clamped in the protrusion when the base and the top cover are buckled (see Pankow, fig. 6c, protrusion 31 and contact lens 27). 
Regarding claim 15, Pankow, discloses substantially an eye wearing package as disclosed in claim 13, but fails to teach wherein an average diameter of a cross section of the ditch is 50 μm to 1000 μm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pankow to have the cross section of the ditch to take on these dimensions for the purpose of providing a suitable size for the ditch for fluid to go into, and since “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim, as modified by Pankow, would not operate differently with the claimed cross sectional diameter, since it would still be capable of loading the drug into the eye wearing device. Further, applicant places no criticality on the range claimed by giving a variety of ranges that this value could be (see applicant specification, paragraph 0041).
Regarding claim 16, Kim, as modified by Pankow, disclose an eye wearing device package, wherein the injection opening further comprises a guide opening capable for aligned injection (see annotated figure 6A below).

    PNG
    media_image3.png
    334
    658
    media_image3.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Pankow as applied to claim 13 above, and further in view of Boyd (US 20070045354).
Regarding claim 17, Kim, as modified by Pankow, disclose substantially the device disclosed in claim 13, but fails to teach a drug drop container configured to load a dose of the drug. 
However, Boyd discloses a drug drop container (fig. 1, solution dispending container 100) configured to load an effective dose of the drug (paragraph 0008, “Generally described, the present invention includes a lens care product that can be used both to treat contact lenses in a lens case”).
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to modify Kim, as modified by Pankow, to have a drug drop container configured to load a dose of the drug, as taught by 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Pankow, and further in view of Weiler (US 5711453 A).
Regarding claim 17, Kim, as modified by Pankow, disclose substantially the device of claim 13, but fails to teach a drug drop container configured to load a dose of the drug.
However, Weiler teaches a drug drop container (abstract) configured to load a dose of the drug (fig. 4, liquid holding cavity 18 and neck portion 22 are configured to house a drug, and orifice 65 is configured to let drug flow through to load a dose of the drug).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Kim, as modified by Pankow, to have a drug drop container configured to load a dose of the drug, as taught by Weiler, for the purpose of providing a suitable means for storing the drug to later load said drug into the device.
Regarding claim 18, Pankow, as modified by Weiler discloses the device of claim 17, and further comprises a containing part 70 (see Weiler, fig. 4, the channel 70 can function as a drug containing part when the drug is placed into it), a connecting pipe 92 that is connected to the bottom of the containing part (see Weiler, fig. 4, bore 92 connected to bottom of channel 70), and a storage space 18, 22 beneath the connecting pipe 92 (see Weiler, fig. 4, neck 22 is hollow and joins with liquid-holding cavity 18 to form the storage space), but fails to teach 
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Kim, as modified by Pankow and Weiler, to have the storage space connected to the injection opening of the clamp for the purposes of simplifying the assembly since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 19, Pankow, as modified by Weiler, discloses wherein a sealing film 26 is arranged between the storage space 18, 22 and the connecting pipe 68 (see Weiler, fig. 4, piercable membrane 26 between neck 22 and bore 92), and the drug overflows into the storage space through the connecting pipe 68 from the containing part 65 when the needle 86 is pressed (see Weiler, fig. 4, fluid flows from needle 86 via passages 96 and 98 into the neck 22 after piercing membrane 26), and is then injected into the injection opening from the storage space (see Weiler, fig. 4, the orifice 65 would allow fluid to flow from the storage space 18,22 to enter the ditch of the hard packaging clamp) to enter the ditch of the hard packaging clamp (see annotated fig. 6A of Pankow above).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified by Pankow and Boyd as applied to claim 17 above, and further in view of Ma (US 8016159).
Regarding claim 20, Kim, as modified by Pankow and Boyd, disclose substantially the device disclosed in claim 17, and further teaches a screw cap (see Boyd, inner drop cap 30) a storage space (see Boyd, fig. 1, body 10), and a nozzle that leads into the storage space (see Boyd, fig. 3, dispensing opening 15) but fails to teach a screw cap configured with a sealing film, a support element configured with a sharp object, and the storage space arranged below the support element and connected to the injection opening of the hard packaging clamp, wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space and is then injected into the injection opening from the storage space to enter the ditch of the hard packaging clamp. 
However, Ma teaches a screw cap (fig. 1, base cap 31 and overcap 32), configured with a sealing film (fig. 2, membrane 41), a support element (fig. 1, inner skirt 49) configured with a sharp object (fig. 1, cutting face 52), and a storage space (fig. 1, well 40) arranged below the support element (fig. 1, well 40 below inner skirt 49), wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space (fig. 4, consumable drug 34, well 40, membrane 41), but fails to teach how the storage space is connected to the injection opening of the hard packaging clamp, and how the drug overflows into the 

    PNG
    media_image4.png
    829
    745
    media_image4.png
    Greyscale

It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to modify the cap disclosed in Kim, as modified by Pankow and Boyd to be configured with a sealing film, a support element configured with a sharp object, wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space, as taught by Ma for the purpose of providing a suitable means to store the drug in a more sterile manner by 
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have the storage space connected to the injection opening of the hard packaging clamp, so that when the sealing film is damaged, the drug overflows into the storage space and injected into the injection opening, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding the argument of claim 1, particularly “The closing part 3 usually closes the entrance of the first cavity 111. When wearing the contact lens, closing part 3 opens through biodegradation. Therefore, closing part 3 is a component that always opens and closes, not an opening. As a result, Kim did not explicitly disclose the technical feature of ‘and the other end of the microchannel is an opening facing an edge of the eye wearing device’…”, the examiner respectfully disagrees because it can be reasonably interpreted that if a part of the device, such as the closing part 3, has a state to where it becomes an opening, then it would read upon the limitation of an opening facing an edge of the eye wearing device.
In response to applicant's argument of claim 1 that the references fail to show certain features of applicant’s invention, particularly “it should be difficult to achieve the purpose and efficacy of the disclosure of ‘the micro flow channel can eliminate air bubbles and other obstructions and promote drug filling replenishment” and “promoting drug filling and removing bubble through capillary action’.’”, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument of claim 1, particularly “It can be seen that Kim’s closing part 3 is not connected with first outer edge of the first surface and a second outer edge E2 of the second surface. Therefore, the technical feature of ‘the opening is connected to the first outer edge of the first surface and the second outer edge of the second surface’ is not disclosed”, the examiner respectfully disagrees. It is noted that while the closing part 3 is not directly connected with the first outer edge of the first surface and the second outer edge of the second surface, the closing part 3 can be seen indirectly connected with the two outer edges through the material in between them (see annotated Kim’s fig. 1 below), thereby reading on the limitation.                                                                                                                                                                     

    PNG
    media_image5.png
    416
    406
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785